DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 11 March 2022 amends claims 1, 8, 9, 17, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant submits current amendments to independent Claim 17 to recites [sic] a ‘hardware processor’ as suggested by the Examiner.” This argument has been fully considered and is persuasive. The previous §101 rejections of claims 17-20 have been withdrawn.
Applicant argues, “As acknowledged by the Office and as shown in FIG. 2O…the method shown in FIG. 2O of Kim 1 is a method of ‘generating an SDAP header for data received from an upper layer…’and, as such, there is necessarily a SDAP header. This is quite the opposite, and certainly cannot be said to be the same as or equivalent to, generating a PDCP PDU not containing a SDAP header, much less about constructing a PDCP SDU by prepending a PDCP header to the ciphered UDC packet responsive to the PDCP SDU not containing a SDAP header.” This argument is not persuasive because the existence of an SDAP 
Applicant argues, “Upon a review of Kim 1, Applicant respectfully submits that there is no mention or hint in Kim 1 that the PDCP header comprises a 12-bit PDCP sequence number (SN) or a 18-bit PDCP SN. Thus, Kim 1 is deficient with respect to amended Claim 1 as Kim 1 fails to disclose or teach at least the highlighted feature recited in Claim 9.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Xie, WO 2015/096419.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Publication No. 2021/0084534 (“Kim 1”), in view of Kim, U.S. Publication No. 2019/0215725 (“Kim 2”). Referring to claims 1, 17, Kim 1 discloses a wireless communication system wherein an PDCP device receives a PDCP SDU that includes an IP packet ([0234] & Figure 2O, step 2o-06), which meets the limitation of receiving a packet data convergence protocol (PDCP) session data unit (SDU). The PDCP is part of a terminal (Figure 2B) that includes a controller and processor ([0102] & [0107]), which meets the limitation of an apparatus comprising a processing which, during operation, performs tasks. The IP .
Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]), which meets the limitation of generating a message authentication code with integrity (MAC-i). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 2, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) that is appended to the PDCP PDU (Figures 2I-2J: MAC-I is included in packet that includes PDCP header), which meets the limitation of wherein the PDCP PDU further comprises the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 3, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35), which meets the limitation of wherein the generating of the MAC-I comprises performing integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 4, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35) such that the MAC-i is ciphered ([0245] & Figure 2T, step 2t-45), which meets the limitation of wherein the ciphering further comprises the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 5, Kim 1 discloses that the UDC header is ciphered (Figure 2O, step 2o-25), which meets the limitation of wherein the ciphering further comprises ciphering a UDC header of the UDC packet.
Referring to claim 6, Kim 1 discloses that the IP packet is compressed using UDC to create a UDC block (Figure 2O, step 2o-07) that has a corresponding UDC header (Figure 2o, step 2o-10), which meets the limitation of wherein the UDC packet comprises a UDC header and a UDC data block.
Referring to claim 7, Kim 1 discloses that the UDC header is followed by the UDC block (Figure 2O), which meets the limitation of wherein the UDC header is followed by the UDC data block.
Referring to claim 8, Kim 1 does not disclose the claimed order of the PDCP PDU. Kim 2 discloses the generation of the PDCP header, the SDAP header, and the UDC header such that the headers are generated in parallel and concatenated in front of the data that has completely undergone data processing ([0263]: the order of the headers is irrelevant so long as the headers are in front of the processed data) such that the UDC block follows the headers and the MAC-I follows the UDC block (Figure 2Y), which meets the limitation of wherein the constructing of the PDCP PDU comprises constructing the PDCP PDU used in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is optionally [followed by] the SDAP header, which is [followed by] the UDC header, which is followed by the UDC data block, which is optionally followed by the MAC-i. Kim 2 does not explicitly state that the SDAP follows the PDCP header and is in front of the UDC header. However, Kim 2 makes it clear that the order of the headers does not matter as long as the headers are in front of the processed data ([0263]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for headers of Kim 2 to have been ordered specifically as PDCP header, SDAP header, and UDC header because Kim 2 suggests that the order of the headers does not matter and such an order is one of a finite number of possible orders that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Examiner notes that the limitation “used in a data radio bearer (DRB)” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Referring to claim 18, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) that is appended to the PDCP PDU (Figures 2I-2J: MAC-I is included in packet that includes PDCP header), which meets the limitation of wherein the PDCP PDU further comprises the MAC-I, and wherein, in generating of the MAC-I, the processor performs integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 19, Kim 1 discloses that the UDC header is ciphered (Figure 2O, step 2o-25), which meets the limitation of wherein, in ciphering, the processor further ciphers [the MAC-i] and a UDC header of the UDC packet.
Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35) such that the MAC-i is ciphered ([0245] & Figure 2T, step 2t-45), which meets the limitation of wherein, in ciphering, the processor further cihpers the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 20, Kim 1 discloses that the IP packet is compressed using UDC to create a UDC block (Figure 2O, step 2o-07) that has a corresponding UDC header (Figure 2o, step 2o-10), which meets the limitation of wherein the UDC packet comprises a UDC header and a UDC data block.
Kim 1 does not disclose the claimed order of the PDCP PDU. Kim 2 discloses the generation of the PDCP header, the SDAP header, and the UDC header such that the headers are generated in parallel and concatenated in front of the data that has completely undergone data processing ([0263]: the order of the headers is irrelevant so long as the headers are in front of the processed data) such that the UDC block follows the headers and the MAC-I follows the UDC block (Figure 2Y), which meets the limitation of wherein, in constructing of the PDCP PDU, the processor constructs the PDCP PDU used in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is optionally [followed by] the SDAP header, which is [followed by] the UDC header, which is followed by the UDC data block, which is optionally followed by the MAC-i. Kim 2 does not explicitly state that the SDAP follows the PDCP header and is in front of the UDC header. However, Kim 2 makes it clear that the order of the headers does not matter as long as the headers are in front of the processed data ([0263]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for headers of Kim 2 to have been ordered specifically as PDCP header, SDAP header, and UDC header because Kim 2 suggests that the order of the headers does not matter and such an order is one of a finite number of possible orders that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Examiner notes that the limitation “used in a data radio bearer (DRB)” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Publication No. 2021/0084534 (“Kim 1”), in view of Kim, U.S. Publication No. 2019/0215725 (“Kim 2”), and further in view of Xie, WO 2015/096419. Referring to claim 9, Kim 1 discloses a wireless communication system wherein an PDCP device receives a PDCP SDU that includes an IP packet ([0234] & Figure 2O, step 2o-06), which meets the limitation of receiving a packet data convergence protocol (PDCP) session data unit (SDU). The IP packet is compressed using UDC to create a UDC block (Figure 2O, step 2o-07: IP packet reads on the claimed data portion), which meets the limitation of performing uplink data compression (UDC) to compress a data portion of the PDCP SDU to generate a UDC packet. The compressed UDC block is encrypted ([0234] & Figure 2O, step 2o-15), which meets the limitation of ciphering at least a data portion of the UDC packet. A PDCP header is generated and added to the packet that already contains the UDC header (Figure 2O, step 2o-25), and the UDC block (Figure 2O, step 2o-20), which meets the limitation of constructing a PDCP protocol data unit (PDU) comprising, in a sequence, a PDCP header followed by the UDC packet, wherein the UDC packet comprises a UDC header and a UDC data block. 
Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]), which meets the limitation of generating a message authentication code with integrity (MAC-i). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Kim 1 does not disclose the claimed order of the PDCP PDU. Kim 2 discloses the generation of the PDCP header, the SDAP header, and the UDC header such that the headers are generated in parallel and concatenated in front of the data that has completely undergone data processing ([0263]: the order of the headers is irrelevant so long as the headers are in front of the processed data) such that the UDC block follows the headers and the MAC-I follows the UDC block (Figure 2Y), which meets the limitation of wherein the constructing of the PDCP PDU comprises constructing the PDCP PDU used in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is optionally [followed by] the SDAP header, which is [followed by] the UDC header, which is followed by the UDC data block, which is optionally followed by the MAC-i. Kim 2 does not explicitly state that the SDAP follows the PDCP header and is in front of the UDC header. However, Kim 2 makes it clear that the order of the headers does not matter as long as the headers are in front of the processed data ([0263]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for headers of Kim 2 to have been ordered specifically as PDCP header, SDAP header, and UDC header because Kim 2 suggests that the order of the headers does not matter and such an order is one of a finite number of possible orders that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Examiner notes that the limitation “used in a data radio bearer (DRB)” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kim 1 discloses a PDCP header is generated and added to the packet that already contains the UDC header (Figure 2O, step 2o-25). Kim 1 does not specify that the PDCP header includes a 12-bit or 18-bit sequence number. Xie discloses a PDCP header that includes a 12-bit sequence number (Page 16, last paragraph), which meets the limitation of wherein the PDCP header comprises a 12-bit sequence number (SN). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the PDCP headers of Kim 1 to have included a 12-bit sequence number in order to allow for restoration of the packet as suggested by Xie (Page 15, fifth paragraph).
Referring to claim 10, Kim 1 discloses that the PDCP header is generated and added to the packet that already contains the SDAP header (Figure 2O, step 2o-20), which meets the limitation of wherein the PDCP PDU further comprises a Service Data Application Protocol (SDAP) header.
Referring to claim 11, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]), which meets the limitation of wherein the generating of the MAC-I comprises performing integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 12, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) such that the generated MAC-I is also ciphered during the UDC ciphering procedure (Figure 2T, step 2t-45 & [0245]), which meets the limitation of wherein the ciphering further comprises ciphering the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 13, Kim 1 discloses that the UDC header is ciphered (Figure 2O, step 2o-25), which meets the limitation of wherein the ciphering further comprises ciphering a UDC header of the UDC packet.
Referring to claim 14, Kim 1 discloses that the ciphering procedures identifies and removes the SDAP header prior to encryption being performed ([0234]: the SDAP header is removed in the middle, encryption is performed on the UDC header and the UDC block), which meets the limitation of determining whether the PDCP SDU contains a Service Data Application Protocol (SDAP) header.
Referring to claim 15, Kim 1 discloses that the IP packet is compressed using UDC to create a UDC block such that the SDAP header is not part of the UDC compression (Figure 2O, step 2o-07: SH represents SDAP header and is not part of the UDC compression that creates UDC block), which meets the limitation of wherein, in an event that the PDCP SDU contains the SDAP header, the SDAP header is not compressed by the UDC.
Referring to claim 16, Kim 1 discloses that the UDC header is followed by the UDC block (Figure 2O), which meets the limitation of wherein the UDC header is followed by the UDC data block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437